 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ALLISON GREEN GIDDINGS,                                 Case No.: 2:18-cv-01170-APG-NJK

 4          Plaintiff                                     Order to File Proposed Joint Pretrial
                                                                         Order
 5 v.

 6 CREDIT BUREAU ASSOCIATES,

 7          Defendant

 8         Pursuant to the scheduling order (ECF No. 25), the proposed joint pretrial order was due

 9 April 3, 2019. Nothing was filed.

10         IT IS THEREFORE ORDERED that the parties shall file the proposed joint pretrial order

11 on or before April 17, 2019. Failure to comply with this order may result in sanctions, up to and

12 including case-dispositive sanctions for failure to prosecute.

13         DATED this 9th day of April, 2019.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
